Citation Nr: 1102591	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  06-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969 
and from May 1974 to July 1991. 

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision, in which the Hartford, Connecticut Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied a 
claim for service connection for PTSD, depression and anxiety 
disorder.  The Board notes that in the Veteran's substantive 
appeal (Form 9), he limited his appeal to the Board to PTSD.  
However, given the recent Court of Appeals for Veterans Claims 
(Court) finding in Clemons v. Shinseki, and given that the 
Veteran has received other diagnoses aside from PTSD, to include 
depression and dysthymia, the Board is considering the Veteran's 
claim more broadly as one for service connection for psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (indicating that a Veteran's claim for service 
connection for psychiatric symptoms should not be limited to 
consideration of a specific diagnosis where the evidence suggests 
a claim of broader scope). 

In November 2007, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  In February 2008, the 
Board remanded the case to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

In the previous February 2008 remand, the Board instructed the RO 
to schedule the Veteran for a psychiatric examination by a board 
of two psychiatrists who had not previously evaluated him to 
determine if he currently has PTSD or other psychiatric disorder, 
and to determine the likely etiology of the PTSD or other 
psychiatric disorder.  In response the Veteran was afforded a VA 
psychiatric examination in November 2009.  The examination report 
indicates that the examining clinician was Dr. G., who appears to 
be a psychologist.  There is no indication that the Veteran was 
examined by a psychiatrist, or any other second VA clinician.  
Thus, as the November 2009 examination did not comply with the 
February 2008 remand instruction, the case must be remanded again 
for such compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (A remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand orders).  

It is noted that under the new regulation discussed below, 
examinations by psychiatrists or psychologists are appropriate.  
As such, it is deemed appropriate under Stegall and current 
regulations, to request examinations by either, and this will be 
done below.

The Board also notes that in specific regard to PTSD, the 
regulation pertaining to corroboration of non-combat stressors 
was amended, effective July 13, 2010.  The newly amended 
regulation provides that if a non-combat stressor claimed by a 
veteran is related to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  75 Fed. Reg. 39,843 (July 13, 2010), with 
correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (to 
be codified at 38 C.F.R. § 3.303(f)(3)).

For purposes of the amendment, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  Id.

As the Veteran's reported non-combat stressor events have not 
been considered in light of the amended regulation, the RO should 
undertake such consideration, as appropriate.  In particular, the 
RO/AMC should review the most recent stressor information 
provided by the Veteran and received by the Board in November 
2010, in light of all current regulations governing non-combat 
stressors, to include the amended regulation.  As this 
information was forwarded directly to the Board from the AMC, 
after issuance of the most recent July 2010 supplemental 
statement of the case, it has not yet been reviewed by the 
RO/AMC.

Additionally, prior to arranging for the VA examination, the 
RO/AMC should obtain any outstanding records of VA psychiatric 
evaluation or treatment from April 2006 to the present, along 
with any other outstanding records of post-service psychiatric 
treatment appropriately identified by the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the Veteran's 
stressor statements, including the most 
recent November 2010 statements, in light 
of the amended regulation governing 
whether corroboration of non-combat 
stressors is necessary, or possible.  See 
75 Fed. Reg. 39,843 (July 13, 2010), 75 
Fed. Reg. 41,092 (July 15, 2010).	

2.  The RO/AMC should obtain all available 
records of VA treatment and evaluation of 
psychiatric disorder from April 2006 to 
the present.  The RO/AMC should also ask 
the Veteran to identify any other 
outstanding records of post-service 
psychiatric treatment and should secure 
copies of complete records of the 
treatment or evaluation from all sources 
appropriately identified.  

3.  The Veteran should be scheduled for a 
psychiatric examination by a board of two 
psychiatrists or psychologists who have 
not previously evaluated him to determine 
if he currently has PTSD or other 
psychiatric disorder and whether such 
disorder is reasonably related to service.  
The examiners should review the Veteran's 
claims file, including the service 
treatment records and all pertinent 
records of post-service treatment or 
evaluation for PTSD or other psychiatric 
disorder, to include an August 2005 VA 
mental health progress note, a January 
2006 Vet Center record, a May 2006 VA 
psychiatric examination report and the 
November 2009 VA psychological evaluation 
report.  The examiners should also review 
the Veteran's November 2010 stressor 
statements.  All clinical findings should 
be reported in detail.  

If the Veteran is found to have PTSD the 
stressor or stressors that support the 
diagnosis should be set out. If it is 
concluded that he does not have PTSD that 
too should be specifically set out.  If he 
is found to have other acquired 
psychiatric pathology, the specific 
applicable diagnosis or diagnoses should 
be set out and the examiners should opine 
whether it is at least as likely as not 
(i.e. a 50 percent chance or better) that 
the disorder began in, or is related to, 
service.

The examiners should explain in detail the 
rationale for all opinions given.

4.  The claim for service connection for 
acquired psychiatric disorder, to include 
PTSD, should then be readjudicated.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


